DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 19 May 2021 is acknowledged.

Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Figs. 3A-3F), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claim 14, as it relates to Species B of Figs. 2A and 2B, the specification as originally filed fails to provide support for radial fins including distal lateral ends.  Specifically, the distal ends (or peripheral ends 8 per the language of the specification) are not “lateral.”
	Regarding claim 15, as it relates to Species B of Figs. 2A and 2B, the specification as originally filed fails to provide support for a radial fin foundation comprised of exactly three fins (assuming “fins” refers to the previously recited “radial fins”), wherein each radial fin includes a central lateral end and a distal lateral end.  As shown in Fig. 2A, the radial fin foundation comprises three fins but one fin 9 lacks a central lateral end and a distal lateral end as claimed.
	Regarding claim 16, as it relates to Species B of Figs. 2A and 2B, the specification as originally filed fails to provide support for a radial fin foundation comprised of exactly four fins (assuming “fins” refers to the previously recited “radial fins”), wherein each radial fin includes a central lateral end and a distal lateral end.  Furthermore, as shown in Figs. 3D-3F, the radial fin foundation comprises four fins but two fins 9 lack a central lateral end and a distal lateral end as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayden (US Patent No. 2,639,587 A).
Hayden ‘587, as best illustrated in Fig. 2, discloses a radial fin metal plate foundation comprising:
a plurality of radial fins (14), wherein each radial fin includes a central lateral end (15) and a distal lateral end (16), and wherein a portion of each central lateral end of each radial fin overlaps with a portion of a central lateral end of adjacent radial fins, wherein the distal lateral end of each radial fin is a radial distance from the overlapped central lateral ends and wherein each radial fin extends along a plane from adjacent the overlapped portion to the distal lateral end.
Hayden fails to teach the radial fins formed of metal plates.  It would have been obvious for one having ordinary skill in the art at the time of invention to have formed the plurality of radial fins of metal instead of concrete, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this instance, the motivation would have been to select a readily available material having enhanced tensile strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
04 June 2021